IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-20809
                          Summary Calendar


RHONDA ANN FLEMING,

                                          Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-00-CV-1969
                         --------------------
                            August 7, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rhonda Ann Fleming, Texas prisoner # 598829, appeals the

district court’s denial of her 28 U.S.C. § 2254 petition.   A

certificate of appealability (COA) was granted on the issue

whether Fleming received the eleven-month flat-time credit to

which she was entitled by court order.   We review the district

court's findings of fact for clear error and issues of law de

novo.    Evans v. Cockrell, 285 F.3d 370, 374 (5th Cir. 2002).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20809
                               -2-

     We hold that Fleming has not established that her mandatory

supervised release date was improperly calculated.    See Lockett

v. Anderson, 230 F.3d 695, 707 (5th Cir. 2000) (burden is on

petitioner to establish a constitutional violation).    Fleming’s

conclusional allegation that her receipt of an eleven-month jail-

time credit necessarily required that her mandatory supervised

release date be pushed forward by eleven months is insufficient

to establish a constitutional violation, because the calculation

of her mandatory supervised release date is contingent on factors

other than simply the amount of jail time served.    See Koch v.

Puckett, 907 F.2d 524, 530 (5th Cir. 1990).

     To the extent that Fleming argues that she was entitled to

good-time credits, COA was not granted on that issue, and it is

therefore not before this court.   See, e.g., United States v.

Kimler, 150 F.3d 429, 431 (5th Cir. 1998).    Fleming’s motions for

appointment of counsel and for release pending appeal are denied.

     AFFIRMED.